In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-19-00063-CR


                           OSCAR LONGORIA, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE

                          On Appeal from the 137th District Court
                                 Lubbock County, Texas
      Trial Court No. 2013-438,023, Honorable John J. "Trey" McClendon III, Presiding

                                     March 2, 2020

                            MEMORANDUM OPINION
                     Before QUINN, C.J., and PARKER and DOSS, JJ.

      Pending before this Court is appellant Oscar Longoria’s motion to dismiss his

appeal. As required by Rule of Appellate Procedure 42.2(a), appellant and his attorney

have signed the motion. No decision of this Court having been delivered to date, we grant

the motion. Accordingly, the appeal is dismissed. No motion for rehearing will be

entertained and our mandate will issue forthwith.


                                                        Per Curiam


Do not publish.